United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
M.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Las Vegas, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0930
Issued: June 17, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 27, 2019 appellant, through counsel, filed a timely appeal from a January 28,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish an injury in the
performance of duty, as alleged.
FACTUAL HISTORY
On April 7, 2018 appellant, then a 56-year-old transportation security officer (screener),
filed a traumatic injury claim (Form CA-1) alleging that at 4:30 p.m. on Friday April 6, 2018 he
sustained a left knee and low back injury when he tripped on torn carpet while in the performance
of duty.3 He notified his supervisor, stopped work, and first received medical treatment on
April 7, 2018. On the reverse side of the claim form, C.H., appellant’s supervisor, controverted
the claim, contending that appellant was not in the performance of duty at the time of the alleged
occurrence.
In an April 7, 2018 signed statement, appellant reported that his injury occurred at 4:20
p.m. on Friday, April 6, 2018 at the C Annex Checkpoint underneath the monitors near the
Metropolitan Police Department podium. He asserted that he was walking to sit down on a chair
under the departure/arrival monitors when he tripped on the carpet and fell, hitting his left knee
and also injuring his lower back. Appellant contacted his supervisors on April 7, 2018. He
explained that, when his injury occurred, he continued to work his shift and did not realize the
extent of his injuries until he visited urgent care. Appellant reported that no one directly witnessed
his fall, but he informed his coworkers of his injury.
An employing establishment incident report documents that appellant called the hotline on
April 7, 2018 to notify the employing establishment that on April 6, 2018 he tripped and fell,
injuring his left knee and lower back. It was noted that the injury occurred at 4:20 p.m.
An April 7, 2018 attending physician’s report (Form CA-20) from Dr. Nickolas Karajohn,
a family medicine physician, indicated that appellant sought treatment for an April 6, 2018 injury
when he fell at work. The physician noted a history of prior left knee surgery and diagnosed left
knee strain and lumbar strain.
Dr. Sinoneta Soriano, a Board-certified family practitioner, reported that appellant was
seen on April 7, 2018 for left knee and back injuries which occurred when he tripped and fell on a
carpet at work. In a hospital encounter form report from Dr. Soriano dated April 7, 2018,
appellant’s history of injury was recorded as a trip and fall on ripped carpet while walking to C
Annex Security Checkpoint on April 6, 2018 at 4:25 p.m.
An April 9, 2018 progress note and work capacity evaluation (Form OWCP-5c) was also
submitted from Dr. Karajohn documenting treatment and referrals for a magnetic resonance
imaging (MRI) scan of the left knee.
The employing establishment issued an authorization for examination and/or treatment
(Form CA-16) on April 10, 2018, which allowed appellant to obtain treatment at Enterprise Quick
3

Appellant’s regularly scheduled work shift ran Sunday through Thursday from 4:30 p.m. to 1:00 a.m. daily.

2

Care for the claimed April 6, 2018 injury. It indicated that there was doubt as to whether his
condition was caused by an injury in the performance of duty.
In a development letter dated April 27, 2018, OWCP informed appellant that the evidence
of record was insufficient to establish his claim. It advised him of the type of factual and medical
evidence necessary and provided a questionnaire for his completion. OWCP afforded appellant
30 days to submit the necessary evidence.
Medical reports dated April 9, 2018 documenting x-rays of the left knee and lumbar spine,
along with form reports and disability slips, were also submitted.
By letter dated May 25, 2018, the employing establishment challenged the claim after an
internal fact-finding investigation. It found that review of a 24-hour closed circuit surveillance
video did not establish that the claimed incident took place. The employing establishment reported
that appellant made several statements indicating that he was injured on April 6, 2018 before
clocking in for his shift around 4:30 p.m. at the C Annex Checkpoint when he tripped over loose
carpet and fell into chairs under the departure/arrival monitors. However, review of video footage
of appellant at that time, date, and location did not reveal that the incident took place. The
employing establishment noted that appellant was clearly seen on the surveillance footage at the
C Annex Security Checkpoint on or about 4:30 p.m. on April 6, 2018. However, the footage did
not show that appellant experienced a trip on the carpet resulting in his fall to the ground, or
otherwise, resulting in an injury. Appellant’s manager G.R. reviewed the footage and further
found that appellant was not seen tripping, stumbling, or bracing himself on the chairs. The
employing establishment noted that appellant further alleged that he reported the incident to his
coworkers, but the coworkers he identified had refuted his allegation. Accompanying witness
statements were provided in support of the claim challenge.
In an April 7, 2018 statement, supervisor C.H. reported that appellant advised him on that
date of the April 6, 2018 employment incident at the C Annex Checkpoint. Appellant reported
that he fell down over some chairs up against the wall due to a tear in the carpet square before he
clocked in to start his shift on April 6, 2018. He demonstrated where he had fallen and informed
C.H. that he could no longer perform his employment duties. C.H. provided appellant with the
Form CA-1 packet.
In an April 7, 2018 employing establishment report form, M.G., a supervisory reporting
officer, related that she assisted appellant with filing his Form CA-1. Appellant had advised that
he had fallen on some loose carpet near the podium behind C Annex Checkpoint at approximately
4:20 p.m. on April 6, 2018.
In an April 12, 2018 statement, C.M., a coworker, reported that on April 6, 2018 he came
to work and sat down underneath the departure board at C Annex Checkpoint near the Metropolitan
Police Department podium as he waited to clock in for his shift. Appellant walked up to him and
sat down beside him around 4:20 p.m. C.M. reported that appellant was walking fine and they
both stood up and clocked in at 4:25 p.m. He further stated that appellant did not talk to him about
any injury that occurred on April 6, 2018 and did not say anything about an injury to him.

3

An April 13, 2018 statement was submitted from manager G.R. who had a telephone
conversation with appellant on April 10, 2018 to inquire about what transpired on April 6, 2018
when he was injured. He found that the allegations and statements made by appellant were not
supported after reviewing the April 6, 2018 surveillance video. G.R. noted that review of the video
footage revealed that appellant never walked directly towards the row of chairs under the monitors
next to the podium as appellant had stated, and not once was he observed tripping, stumbling, or
bracing himself on the chairs. He further reported that review of the surveillance footage showed
that at no time was appellant limping after getting up from the chair when he walked to the time
clock, clocked-in, and proceeded to the C Annex breakroom. G.R. further noted that appellant
alleged that another employee, C.M., was sitting in the chairs when the injury took place, though
he was looking down and did not witness the incident. Appellant had asserted that after he sat
down, he advised C.M. of what had just transpired and told him that his knee hurt a lot. However,
C.M. had provided a statement refuting these assertions.
In e-mail correspondence dated May 4, 2018, the employing establishment requested that
appellant provide information pertaining to his work-related injury by responding to a series of
questions. Appellant responded to the e-mail stating that his injury occurred on April 6, 2018 at
approximately 4:20 p.m. at C Annex Security Checkpoint near the bypass doors and the Metro
podium. He reported that, immediately prior to the incident, he was walking from the breakroom
to sit down on the chairs prior to clocking in. The incident occurred when appellant was walking
and tripped on the carpet, and when he tripped, he hit his left knee on the front of the row of chairs.
Immediately, after the incident, he mentioned the injury to his coworkers, C.M. and D.B.
By decision dated May 29, 2018, OWCP denied appellant’s claim finding that the evidence
of record was insufficient to establish that the April 6, 2018 employment incident occurred as
alleged. It noted that he had not responded to the April 27, 2018 development questionnaire to
substantiate the factual element of his claim and evidence had shown that the April 6, 2018
employment incident did not occur in the manner alleged. OWCP concluded therefore that the
requirements had not been met to establish an injury as defined by FECA.
On June 5, 2018 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative. A hearing was held on November 13, 2018. During the hearing,
appellant testified that his injury actually occurred on April 5, 2018 and he mistakenly had written
the date down as April 6, 2018. He explained that he was injured on April 5, 2018 at the C Annex
Security Checkpoint in McCarran Airport. Appellant noted that he had a preexisting injury two
and one-half years ago, but he had been doing well and his low back and left knee were fine when
he started his shift on that day. While walking to the checkpoint, he was looking up at the flight
monitors and tripped on a loose piece of carpet, causing him to bang his knee on the row of
permanent steel leather chairs beneath the flight monitors. Appellant reported stumbling, but not
falling to the ground, causing him to also injure his back as he tried to catch himself from falling
backwards. He explained that the incident occurred early in his shift and he continued to finish
his workday. Appellant was not aware of any eyewitnesses and no one came forward as a witness
to the event. He explained that, on the date of injury, he sent a text message to E.R., a coworker,
informing her of his injury with pictures of the carpet and his left knee. Appellant also reported
speaking to D.S. and I.S. about his injury after they asked him why he was limping. He explained
that he did not report the injury on the day it happened because all of his supervisors had called
off work and that there was no supervisor on duty that he could report the incident to. Appellant

4

did not seek medical treatment on the following date, April 6, 2018, because they were
shorthanded at work and he did not feel that his pain was severe enough. He finished his shift on
April 6, 2018 and noted that there were also no supervisors on duty to inform them of his injury.
On April 7, 2018 appellant reported his injury, filed a Form CA-1, and sought treatment at an
urgent care facility. He discussed his course of medical treatment and explained that he had made
a Freedom of Information Act request for the surveillance videos which were reviewed by the
employing establishment. Appellant was provided 1 hour and 15 minutes of video coverage on
April 6, 2018 and approximately 30 minutes of video coverage on April 5, 2018. He reported that
he did not see the tripping incident or any evidence of injury in the April 5, 2018 video footage.
Appellant further stated that he did not see the tripping incident in the April 6, 2018 video, but did
see evidence of the injury. He explained that the April 6, 2018 footage from the day after the
injury showed him coming down the escalators in a lot of pain and limping down the stairs onto
the checkpoint as he was starting his shift. OWCP’s hearing representative advised appellant that
the record would be held open for 30 days to submit additional evidence.
Following the hearing, appellant submitted additional medical reports documenting
treatment for his lumbar and left knee injury.
Appellant also submitted a September 1, 2018 statement from R.E., a coworker, who
reported that, on or about April 6, 2018, she received a text message from him with pictures of an
injury to his knee. He informed her that he had tripped and fallen near the back of his duty station
because of a torn carpet and sent her pictures of the carpet. R.E. reported that she had no reason
not to believe appellant’s claim as she had previously expressed concerns about the carpet.
In an October 22, 2018 statement, appellant reported that on April 5, 2018 he was ill due
to migraines and cluster headaches. He reported that he tripped on an old worn carpet at C Annex
Security Checkpoint which caused injury to his left knee and low back. At the time of the incident
appellant did not think that his injuries were very serious. He worked through that shift and also
the next shift, while limping and in severe pain. Appellant stated that he could not get his trousers
over his swollen left knee, causing him to seek treatment at an urgent care facility where he had
x-rays administered. He was advised not to walk on his left knee and to follow up with a left knee
MRI scan. On April 7, 2018 appellant called OWCP, notified his supervisors, and filed a Form
CA-1.
By decision dated January 28, 2019, OWCP’s hearing representative affirmed the May 29,
2018 denial of the claim, finding that the evidence of record was insufficient to establish that the
employment incident occurred as alleged.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the

5

employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or occupational disease.5
In order to determine whether an employee actually sustained an injury in the performance
of duty, OWCP begins with an analysis of whether fact of injury has been established.6 Fact of
injury consists of two components which must be considered in conjunction with one another. The
first component to be established is that the employee actually experienced the employment
incident which is alleged to have occurred.7 The second component is whether the employment
incident caused a personal injury.
An injury does not have to be confirmed by eyewitnesses in order to establish the fact that
an employee sustained an injury in the performance of duty, but the employee’s statements must
be consistent with the surrounding facts and circumstances and his subsequent course of action.8
The employee has not met his burden of proof to establish the occurrence of an injury when there
are inconsistencies in the evidence as to cast serious doubt upon the validity of the claim.9 Such
circumstances as late notification of injury, lack of confirmation of injury, continuing to work
without apparent difficulty following the alleged injury, and failure to obtain medical treatment
may, if otherwise unexplained, cast sufficient doubt on an employee’s statements in determining
whether a prima facie case has been established. An employee’s statements alleging that an injury
occurred at a given time and in a given manner is of great probative value and will stand unless
refuted by strong or persuasive evidence.10
ANALYSIS
The Board finds that this case is not in posture for decision.
Appellant filed a Form CA-1 on April 7, 2018 alleging that he had sustained a left knee
injury which occurred the previous day, April 6, 2018, when he tripped on torn carpet at
approximately 4:30 p.m. before clocking in for his shift at the C Annex Security Checkpoint.
Following OWCP’s initial denial of the claim, a hearing was held on November 13, 2018.
Appellant testified that his injury occurred on April 5, 2018 and not April 6, 2018 as previously
alleged. He reported that he mistakenly wrote April 6, 2018 as the date of injury which actually
occurred on April 5, 2018 at the C Annex Security Checkpoint early in his work shift.

4

E.A., Docket No. 17-0330 (issued December 12, 2018); Gary J. Watling, 52 ECAB 278 (2001).

5

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Michael E. Smith, 50 ECAB 313 (1999).
6

D.B., Docket No. 18-1348 (issued January 4, 2019).

7

J.M., Docket No. 17-0284 (issued February 7, 2018); Elaine Pendleton, 40 ECAB 1143 (1989).

8

M.F., Docket No. 18-1162 (issued April 9, 2019); Charles B. Ward, 38 ECAB 667, 67-71 (1987).

9

See V.J., Docket No. 19-1600 (issued March 13, 2020); E.C., Docket No. 19-0943 (issued September 23, 2019).

10

See M.C., Docket No. 18-1278 (issued March 7, 2019); D.B., 58 ECAB 464, 466-67 (2007).

6

Given that appellant clarified his date of injury to April 5, 2018, the Board finds that the
case must be remanded to request additional information from the employing establishment
concerning the April 5, 2018 incident, including a description of the location, duration, and details
depicted in surveillance video. Although the employing establishment provided a detailed review
of the April 6, 2018 surveillance footage, after appellant clarified his date of injury to April 5, 2018
at the November 13, 2018 hearing, OWCP failed to request information from the employing
establishment regarding surveillance video footage for the April 5, 2018 date of injury as it had
done for the initial April 6, 2018 date of injury.
While the claimant has the burden of proof to establish entitlement to compensation,
OWCP shares responsibility in the development of the evidence, particularly when such evidence
is of the character normally obtained from the employing establishment or other governmental
source.11 Without additional information from the employing establishment pertaining to the
alleged April 5, 2018 employment incident, OWCP has failed to procure the evidence necessary
to determine whether the April 5, 2018 employment incident occurred as alleged. On remand, the
employing establishment shall confirm whether surveillance video from April 5, 2018 established
that appellant was injured at the time, place, and in the manner alleged. It shall also provide a
copy of the surveillance video to OWCP, if available. Following this and any other further
development deemed necessary, OWCP shall issue a de novo decision.12
CONCLUSION
The Board finds that this case is not in posture for decision.

11

See L.L., Docket No. 12-194 (issued June 5, 2012); N.S., 59 ECAB 422 (2008).

12

The Board notes that the employing establishment issued a Form CA-16. A completed Form CA-16 authorization
may constitute a contract for payment of medical expenses to a medical facility or physician, when properly executed.
The form creates a contractual obligation, which does not involve the employee directly, to pay for the cost of the
examination or treatment regardless of the action taken on the claim. See 20 C.F.R. § 10.300(c); J.G., Docket No.
17-1062 (issued February 13, 2018); Tracy P. Spillane, 54 ECAB 608 (2003).

7

ORDER
IT IS HEREBY ORDERED THAT the January 28, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: June 17, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

